Citation Nr: 1726485	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-13 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for residuals of spinal meningitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active service during the Vietnam Era from August 1970 to February 1971 and additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file. 

This matter was before the Board in March 2012, November 2013, and December 2016 when it was remanded for further evidentiary development in each instance.  The matter is presently before the Board for further appellate review.  


FINDING OF FACT

The Veteran does not have a current residual disability associated with the meningitis treated during service nor has a chronic residual disability been diagnosed during the claim period. 


CONCLUSION OF LAW

The criteria for service connection for residuals of spinal meningitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in February 2008 that fully addressed all notice elements.  The letter was sent prior to adjudication and informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, the Veteran nor his representative, has raised the issue of improper notice; therefore, the Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its' duty to assist in obtaining identified and available evidence needed to substantiate the claim.  As noted above, this matter was remanded on three prior occasions for further development.  In March 2012, the Board remanded this matter to obtain the Veteran's outstanding service treatment records (STRs), and to obtain an adequate medical opinion regarding the etiology of the Veteran's claims for residuals of meningitis.  Pursuant to the Board's remand directive, the Veteran was afforded another VA examination in September 2012.   In its' November 2013 remand, the Board found that the September 2012 examination was inadequate for lack of a medical rationale and remanded the issue again to obtain a new medical opinion and to obtain any outstanding VA treatment records for the Veteran.  Lastly, in December 2016 the Veteran referenced benefits he was receiving from the Social Security Administration (SSA).  Therefore, the matter was remanded again to obtain SSA records and updated treatment records.  

Given the above development, the Board finds there has been substantial compliance with prior Board remand directives, such that further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); See also Dyment v. West, 13 Vet. App. 141, 147 (1999).  As the Veteran has not identified any additional evidence pertinent to the claim, nor is there additional evidence which needs to be obtained, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.

Service Connection

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); See also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic conditions if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  Since residuals of meningitis is not a chronic condition, service connection based on a showing of a chronic disease or continuity of symptomatology is not warranted in this case.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The Veteran contends he has had residuals from spinal meningitis to include chronic headaches, neck and head pain, and neuropathy since his active service.

Service treatment records reveal the Veteran was treated for meningococcal meningitis in October 1970 and that the Veteran complained of headaches approximately one month after treatment.  The examiner noted the headaches were thought to be from spinal meningitis explaining such is common after recovery from the disease.  Despite the Veteran's in-service occurrence of meningitis and his contentions of having residuals of spinal meningitis, the Board finds the Veteran's post-service medical records do not support the Veteran's claims.

The Veteran's treatment records show that the Veteran's reports of headaches and pain in his neck and head have been inconsistent and variable.  For example, in April 2008, the Veteran established himself as an initial patient with the VA at the Orlando OPC.  At that time, the Veteran reported his previous bout with meningococcal meningitis to the examiner.  While the Veteran also reported chronic neck pain, he denied having headaches at the time.

In May 2008, the Veteran noted during a VA examination that he would get a neck pain that would radiate to the top of his head.  Although he also reported having migraine headaches on a weekly basis in the past twelve months that were prostrating, lasting longer than two days, the Veteran noted he was not being treated with continuous medication for his migraines.  

In April 2009 during a routine checkup, the Veteran complained of neck and joint pain.  Shortly thereafter in May 2009 at his audiology consultation, the Veteran complained of pain due to arthritis, and at his yearly physical in June 2009, the Veteran complained of pain in his right hip.  In either instance, there was no mention of neck pain or headaches.  Further, in July 2009, the Veteran indicated he had no pain.  See OPC Orlando Nursing Note dated April 6, 2009 and June 8, 2009, Audiology Consult dated May 4, 2009, Audiology Note dated July 24, 2009.

In response to the Veteran's complaint for headaches, the Veteran was given a neurology consult at the Orlando OPC in August 2008.  The examiner noted degenerative changes in the Veteran's cervical x-ray of April 2008, and no acute intracranial hemorrhage or mass effect in his June 2008 head CT.  Consequently, the examiner diagnosed the Veteran with cervicogenic headaches noting that they are unlikely to be related to the Veteran's meningitis in 1970.

The Veteran was also given a VA examination to determine the etiology of his headaches and neck pain.  In his August 2010 VA examination, the Veteran reported he has had some pain in the neck radiating to the head since the occurrence of his meningitis infection in 1970.  The examiner initially diagnosed the Veteran with degenerative joint disc of the cervical spine (DJD c-spine) in which the examiner noted that this disease would result in pain in the neck.  The examiner subsequently amended his diagnosis to "no neuro-residuals of spinal meningitis."

Similarly, in the Veteran's September 2012 VA examination, the examiner diagnosed the Veteran with cervical spine degenerative disc disease (c-spine DDD) also noting that the Veteran does not have headaches, but rather, neck pain from the c-spine DDD.  In his addendum opinion, the examiner explained that the Veteran's c-spine DDD is not related to his meningitis from service because meningitis affects the meninges of the brain and could not affect the bone of the cervical spine.

While the Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran is not competent to specify that his headaches, neck and head pain are related to his active service, as this would constitute a medical conclusion, which he is not competent to make. See Jandreau, 492 F.3d at 1377; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Moreover, the Board acknowledges the Veteran's reports of pain, and his "buddy statements" attesting to the Veteran's pain; however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Considering the above, the Board finds that the evidence of record preponderates against the Veteran's claim.  As explained above, the Veteran's complaints of headaches are sporadic and inconsistent.  Contrary to the Veterans contentions, the Board also takes note that in several of the Veteran's subsequent visits to the VA, he reported not having any headaches and no issues.

While the Veteran recently complained of headaches in December 2016, this was found to be due to a cyst of the right maxillary sinus.  As such, the Board finds the Veteran's headaches are not caused by his in-service meningitis as there is no evidence of record that can support a nexus between the two conditions.

The Board also finds the Veteran's neck pain was not caused by his in-service meningitis, but rather, his diagnosed c-spine DDD.  As noted above, the Veteran was diagnosed twice during VA examinations with a degenerative disease involving the cervical spine in which both examiners' noted the disease would result in neck pain.  Despite the amended diagnosis of DJD c-spine in the August 2010 examination, a recent CT scan of the Veteran's neck confirmed the same noting the Veteran had advanced degenerative disease in the cervical spine.

Additionally, in a recent VA hematologist visit, the examiner noted the Veteran's chronic neck pain was probably secondary to his DJD.  Moreover, the Veteran was diagnosed with squamous cell carcinoma of the head and neck requiring chemotherapy and radiation treatment; however, records do not reflect whether this condition could have caused the Veteran's neck pain.  Likewise, records do not suggest that this condition was caused by the Veteran's in-service meningitis.

Lastly, the Veteran asserts he failed to report his chronic pain while in service for fear of being discharged; however, the Board does not find this plausible.  The Veteran's personnel records indicate the Veteran was discharged from the reserves in 1986 which ended his military career, but the Veteran's treatment records reflect his first reports of neck pain and headaches no earlier than 2008.  

As it relates to the Veteran's contention that he suffers from neuropathy as a result of his in-service exposure to meningitis, the evidence of record does not support the Veteran's claim in this regard.  In June 2009, a private medical physician diagnosed the Veteran with diffuse peripheral neuropathy and possible right ulnar neuropathy at the guyons canal.  After review of the Veteran's EMG/ENG, the examiner in his September 2012 VA examination opined that there is insufficient evidence in the literature to support that spinal meningitis would affect peripheral nerves, and that the Veteran's guyons canal is a separate entity from spinal meningitis.  The Veteran also reported having issues with neuropathy in his hands after "chemo;" however, the VA examiner explained that the Veteran's recent treatment of squamous cell cancer with cis-plantin which can result in peripheral neuropathy.

For the foregoing reasons, the Board finds that the preponderance of the evidence demonstrates that the Veteran does not have a disability relating to residuals of spinal meningitis.  As there is no evidence linking the Veteran's headaches, neck and head pain to his in-service occurrence of meningitis, service connection is not met.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against service connection for residuals of meningitis.  38 U.S.C.A. § 5107 (2014); Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for residuals of spinal meningitis is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


